Citation Nr: 1419282	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-45 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1990 to August 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Indianapolis RO.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue(s) of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Chronic urticaria began during active service and has been unremitting since separation from active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a skin disability have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

In this case, the Veteran is seeking entitlement to service connection for a skin disability.  Specifically, he avers that, during active service, he began frequently breaking out into hives and itchy red bumps, and that he continues to suffer from episodic hives.  

The Veteran's November 1989 service enlistment examination report is negative for any skin conditions.  His service treatment records show that he sought treatment for an "on and off" itchy rash on his neck of 4 months' duration in December 1993, and was diagnosed with urticaria.  

In December 1994, he reported recurring episodes of hives on his upper arms and torso, occurring twice weekly since they first appeared in 1993.  He was referred for an allergy consultation, and, in March 1995, was diagnosed with chronic, idiopathic urticaria.  The allergist noted that the urticaria episodes were frequent enough to warrant a chronic antihistamine.  

Both an October 1995 physical examination report and the June 1996 separation examination report note "on and off" hives since 1993, even though clinical evaluation of the skin was noted to be normal on both occasions.  

Following separation from service, there are no post-service medical records documenting treatment for a skin disability.  The September 2008 rating decision indicates that a search for records at VA medical facilities in the Veteran's geographical area was negative.  The Board notes that the Veteran completed and submitted authorization forms (VA Form 21-4142) for Lankenau Hospital and Jefferson Medical Center records in February 2013; however, the RO waited too long to request the records and the authorization forms expired.  

The Veteran was afforded a VA examination in October 2010.  He reported outbreaks consisting of scattered, itchy welts involving his face, arms, torso, buttocks, genitals, legs, and feet, beginning in 1993.  He stated his symptoms were intermittent, and that he had gone to the emergency room and been treated with an intravenous drug and Benadryl on three occasions since service.  Examination of the skin was normal.  However, the VA examiner noted that the Veteran's history was strongly suggestive of chronic urticaria, the same condition with which he was diagnosed during active service.   

Despite the negative skin examination in October 2010, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran has a current disability of the skin (chronic urticaria) that had its onset during active service.  

Notably, the Veteran's service treatment records, including the separation examination report, are unequivocal in demonstrating chronic urticaria during active service from 1993 forward.  The service treatment records are highly probative evidence that corroborate the Veteran's contention that his skin disability began during active service.    

Further, the Veteran has been consistent in stating that his "hives" began during active service and continued after separation.  

In addition, the Veteran is competent to testify as to the onset of his skin disability, as well as to the occurrence of outbreaks of the disability, as symptoms of urticaria (such as bumps, welts, or rash) are observable by a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Veteran is credible, and there is no conflicting evidence regarding the history of onset of the disability or the occurrence of outbreaks.  

Although no current rash or other sign of a current outbreak was found at the 2010 VA examination, the Veteran's description of his "hives" (occurring intermittently) indicates that it is not always present, but that he has episodic symptoms of the hives.  In light of the documented skin problems during service and the Veteran's credible testimony of recurrence, the Board further finds that, although the Veteran's skin disorder is intermittent, it is sufficiently recurrent to be considered a disability for VA benefits purposes.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); see also Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (recognizing that some disabilities have active and inactive stages or were subject to remission and recurrence).  

In summary, based on the service treatment records that show a diagnosis of and treatment for chronic urticaria and the Veteran's competent and credible statements regarding unremitting, but intermittent, symptoms of urticaria since active service, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a skin disability, diagnosed as chronic urticaria, are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The nature and extent of this disability is not before the Board at this time.

Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for a skin disability, diagnosed as chronic urticarial, is granted.  


REMAND

The Veteran contends that he has a current psychiatric disability, to include PTSD, that is related to his experiences during active service.  He was afforded a VA examination in August 2010.  The VA examiner found that he did not meet the diagnostic criteria for a diagnosis of PTSD, but did assess dysthymic disorder on Axis I.  The examiner noted that he did not have access to the Veteran's claims file at the time of the examination, nor did he provide an opinion regarding whether the currently diagnosed dysthymic disorder is related to active service.  

For these reasons, the Board finds that an addendum or new opinion is required prior to appellate review.  

Accordingly, the issue of entitlement to service connection for a psychiatric disability is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA opinion (or examination, if deemed necessary), preferably from the examiner who conducted the August 2010 VA examination, addressing the causation or etiology of the Veteran's current psychiatric disability/disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the opinion/examination, and the opinion/examination report should reflect that such review was accomplished.

a.  The examiner should first identify any and all current psychiatric disabilities.  

b.  The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran has a psychiatric disability that was incurred during or caused by active service?  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed psychiatric disabilities.

2.  When the development requested has been completed, the issue of entitlement to service connection for a psychiatric disability should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


